Title: To Thomas Jefferson from Daniel Carroll, 25 October 1792
From: Carroll, Daniel
To: Jefferson, Thomas



Dear Sir
Baltimore Oct. 25th. 1792

Your favor respecting Mr. Hallet came to my hands just as I was leaving home. I presumed you received by him the letter which Docr. Stuart and myself wrote to you. I hope what we did for him was sufficient for his purposes, and that I shall meet him at George Town the 1st of Next week.
On my reaching this place I found a Letter from George Town giving me information that Mr. Blodgett had in consequence of what had passd between him and the Commissioners disposd of 12 Lotts (£100 each) to persons residing to the Northward who came down after the public Sale. The Commissioners have said something in their letter to you as well as the President respecting this Gentleman. I cannot forbear adding that he appears to me to be very much in earnest for the prosperity of the City of Washington, and I believe may have it in his power to render it great Service. I am, My dear Sir, with great esteem Yr most respectful hble Serv

Danl Carroll


P.S. I shoud be glad to hear something of the plans of the City with the Soundings.

